Case: 2:18-cv-01276-GCS-KAJ Doc #: 30 Filed: 03/29/19 Page: 1 of 2 PAGEID #: 467

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF OHIO

EASTERN DIVISION
GOLDI Y. CAPALUNGAN
Petitioner, : Case No.: 2:18-cv-1276
Judge: Smith
VS. : Magistrate Judge: Jolson

EMMANUEL R. LEE
Respondent.
PETITIONER, GOLDI Y. CAPALUNGAN’S, DISCLOSURE OF WITNESSES
Now comes the Petitioner, Goldi Y. Capalungan, by and through Counsel, and hereby
submits her disclosure of witnesses pursuant to the Court’s Order dated March 28, 2019:

(1) Goldi Y. Capalungan-On Direct Examination
Expected Testimony: The Petitioner is expected to provide testimony with
respect to the determination of the habitual residency of the minor child pursuant
to the filing of the Hague Petition.

(2) Emmanuel R. Lee-On Cross Examination
Expected Testimony: The Respondent is expected to provide testimony with
respect to the determination of the habitual residency of the minor child and any
applicable defenses pursuant to the Hague Convention.

(3) Mary Ann Joy R. Lee-On Cross Examination
Expected Testimony: Ms. Lee is expected to provide testimony with respect to
the determination of the habitual residency of the minor child and any applicable
defenses pursuant to the Hague Convention. Ms. Lee is the aunt of the minor
child and sister of the Respondent.
Case: 2:18-cv-01276-GCS-KAJ Doc #: 30 Filed: 03/29/19 Page: 2 of 2 PAGEID #: 468

Respectfully Submitted:

GARY J. GOTTFRIED, CO., L.P.A.

/s/ Gary J. Gottfried

Gary J. Gottfried (0002916)
Counsel for Petitioner

608 Office Parkway, Suite B
Westerville, Ohio 430826
Telephone: (614) 297-1211
Facsimile: (614) 297-6387

E-mail: gary@gottfriedlaw.com
CERTIFICATE OF SERVICE
I certify that a true and accurate copy of the foregoing Petitioner’s Disclosure of
Witnesses was served upon Gregg Lewis, Attorney for Respondent by way of email
correspondence on this 29" day of May, 2019.
/s/ Gary J. Gottfried

Gary J. Gottfried (0002916)
Counsel for Petitioner

 
